DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because of the repeated use of “configured to”.  It is unclear if the Applicants are claiming the actual connection of the various limitations together or just a structural ability to do so in the future.  
For example, claim 1 recites “a second regulator configured to receive an output of the first regulator”.  Any regulator, by inherent design, would have an input terminal.  This input terminal is “configured to receive” any voltage/signal that is applied to it.  The configuration of the regulator to receive a signal does not particularly point out and distinctly claim any actual connection between components.  Claim 1 does not explicitly recite that the second regulator input is electrically connected to the first regulator output. 
The phrase “[structure] configured to [function]” is a structural limitation.  It is directed to functionality that the structure can accomplish without further modifications.  
The repeated use of “configured to” does not particularly point out and distinctly claim if the recited components are actually connected or not.  Different readers may draw different conclusions regarding the level specificity in the claims.  Are none of the components connected, are all of them interconnected, or are only some of them connected while others are left isolated? 
Other examples of indefinite use of “configured to” are illustrated below.  These are only examples and it is not intended to be an exhaustive list.  The Applicants should review all claims.
Claim 1 also recites “a signal detector configured to receive the first rectified voltage and the second rectified voltage”.  It is unclear if the signal detector is actually connected to the outputs of the rectifier and second regulator – or if it is only structurally able to be so connected.
Claims 2-10 are similarly rejected as they depend from and include the indefinite limitations of claim 1.

Claim 4: the use of “configured to” in both limitations does not explicitly recite an electrical connection between components.  The switched capacitor converter would maintain the recited “configured to” ability even if it were not connected to the second rectifier output.  This is supported by the disclosure in figure 10.  Figure 10 shows that the switched capacitor (540) converter and low-dropout (460) have the same structure as the same named components in figure 3.  The only difference is where they are connected (directly to the rectifier in fig 10; downstream of the two regulators in fig 3).  These external connections are completely separate from how the converter (450) and LDO (460) are configured (structured internally).  
Claim 5: “the first regulator is configured to block noise”.  This is slightly different than the other issues noted (are components connected or not).  In this case, the claim is reciting that the first regulator has a structure that will allow it to block noise.  But none of claims 1 and 4-5 define what the first regulator looks in the inside.  Can any generic regulator block noise or do the Applicants intend to incorporate narrowing structure into the claim?  What is this narrowing structure?  Different readers may interpret “noise blocking” differently and use different structural elements to do so, thereby changing the scope of the claim.  This makes the claim indefinite.  If the first regulator has an internal structure (specific components and their relative placement) that will give it the ability to block noise, then this structure should be explicitly claimed. 
Claim 6: “a second transistor configured to share a gate terminal with the first transistor”.  It is unclear if the two gates are actually connected together or if 
Claim 11 recites “a first transistor having a first terminal configured to receive a first rectified voltage”, “a second transistor having a first terminal configured to receive a second rectified voltage” and “the second transistor is configured to share a gate terminal with the first transistor”.  The repeated use of “configured to” is indefinite because it does not particularly point out and distinctly claim if the components are actually connected or if they just have the ability to be connected.  The claim also recites “configured to” language for the two current mirrors and demodulator.  Clams 12-15 are similarly rejected as they depend from and include the indefinite limitations of claim 11.
Claim 17 recites that the authentication sensor is “configured to receive the internal power”. It is unclear if the Applicants intend to claim an actual connection of the authentication sensor to the signal power management circuit or just claim an ability to connect them. 
Claim 18 repeats limitations identified as indefinite in claim 1.
Claim 19 repeats limitations identified as indefinite in claim 11.  Claim 20 depends from claim 19.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 is directed to the signal power management circuit and its internal construction of two transistors, two current mirrors and a demodulator.  The two rectified voltages are not positively introduced as distinct claimed limitations.  While the claim mentions them, they are only recited in the limitation that defines the structure of the transistors’ first terminal.  That a terminal is “configured to receive” a voltage does not impart the voltage itself into the claim.
Claim 13 does not recite any limitations to more narrowly define the structure or the functionality of the power signal management circuit.  Claim 13 only recites the .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2012/0086282).
With respect to claim 1, Lee discloses a signal power management circuit (fig 1-2; par 44-53) comprising: 
a rectifier (50) configured to rectify a received radio frequency signal and output a first rectified voltage; 
a first regulator (110) configured to maintain the first rectified voltage at a predetermined first voltage level (VDDA); 
a second regulator (120) configured to receive an output of the first regulator and maintain a second rectified voltage at a predetermined second voltage level (IVC), the first rectified voltage differing from the second rectified voltage (par 53, last sentence); and 

Lee discloses that the clock generator (200) receives the two voltages to generate the clock signal CK.  The data receiving circuit (60) then uses CK to detect a signal component. 
That the clock generator uses both voltages to create CK means that this process is “based on” a difference between VDDA and IVC.  It is also “based on” their sums, the product and their quotients.  The use of “based on” does not explicitly recite how the rectified voltages are used.  The claim does not explicitly require that the signal detector finds the difference and then uses that value to extract a signal component. 
With respect to claim 2, Lee discloses the first voltage level is a voltage level of a DC component of the first rectified voltage (VDDA is a DC voltage), wherein the second voltage level is a voltage level of a DC component of the second rectified voltage (IVC is also a DC voltage), and wherein signal detector is configured to detect the signal component of the received radio frequency signal based on a difference between the voltage level of the DC component of the first rectified voltage and the voltage level of a DC component of the second rectified voltage (via CK; par 48-50).  
Claim 2 is rejected for the same reason as claim 1.  The phrase “based on” is too broad to impart any structural limitations into the claim to explicitly recite how the difference is used.  Claim 2 only appears to differ from claim 1 by defining the 
With respect to claim 3, Lee discloses the second voltage level is lower than the first voltage level (par 53, last sentence).  
With respect to claim 16, Lee discloses a smart card (fig 1-2, item 10-; par 44-53) comprising: 
a control unit (at least items 70 and 300); and 
a signal power management circuit (at least items 50, 60, 100 and 200) configured to generate internal power (IVC is “internal power”) from a radio frequency signal that is received from an external unit (via RFID reader connected to 12), to provide the internal power to the control unit (via IVC), and to detect a signal component of the received radio frequency signal (within 60), 
wherein the signal power management circuit is configured to generate from the received radio frequency signal a first rectified voltage (VDDA) and a second rectified voltage (IVC) which is different from the first rectified voltage (par 53), and 
wherein the signal power management circuit is configured to detect the signal component of the received radio frequency signal based on a difference between a voltage level of the first rectified voltage and a voltage level of the second rectified voltage (60 detects the signal component using CK, where CK is generated “based on” the difference between VDDA and IVC).  
Claim 16, like claim 1, only broadly recites that the detection of the signal component is “based on a difference” in the two rectified voltages.  This does not 
Clarification is requested regarding the purpose of the “control unit”.  This limitation does not appear to have any use except to receive internal power from the signal power management unit.  It is unclear what the control unit does and why it is powered.  
With respect to claim 18, Lee discloses the internal structure of the signal power management unit, as discussed above in the art rejection of claim 1. 
Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van De Beek (US 9,825,788).
With respect to claim 11, Van De Beek discloses a signal power management circuit (fig 1; col. 3-4) comprising: 
a first transistor (104a) having a first terminal (its source) configured to receive a first rectified voltage generated from a received radio frequency signal (104a is “configured to” receive any voltage applied to it); 
a second transistor (104b) having a first terminal (its source) configured to receive a second rectified voltage (104b is “configured to” receive any voltage applied to it), 
wherein the second rectified voltage is generated based on the first rectified voltage and different from the first rectified voltage (the voltages are claimed; thus, what they are generated based on is not relevant), and 

a first current mirror circuit (108; col. 3, line 52 to col. 4, line 19) configured to perform first mirroring of a first current that flows through the second transistor and to generate a second current; 
a second current mirror circuit (109; col. 3, line 52 to col. 4, line 19) configured to perform second mirroring of the second current and to generate a third current; and 
a demodulator (113 with or without 110) configured to receive the third current and to restore a signal component of the radio frequency signal.  
Van De Beek discloses a signal demodulator that uses two gate-connected transistors, each with a first terminal, that feeds its output to a current mirror circuit.  The Van De Beek first/second transistors have an electrical conductor as their first terminals, thus they are “configured to receive” the second/first rectified voltages, including those that may be generated based on rectified voltages.  
The claim is directed to the structure of the two transistors and what they are configured to receive.  The claim does not explicitly recite the rectified voltages as limitations.  Thus, the phrase that is directed to where they are generated is not relevant to the structure of the signal power management circuit itself. 
 Van De Beek is not required to be combined with Lee, as the claim is only directed to the signal power management circuit and does not include any of the features of the smart card (antenna, rectifier, regulators, etc.).

With respect to claim 13, the relative potentials of the two rectified voltages does not further limit the signal power management circuit. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Teplechuk (US 2019/0393782).
With respect to claim 4, Lee discloses the signal power management circuit of claim 1, but does not expressly disclose a switching capacitor converter or LDO.  Teplechuk (fig 5; par 35) discloses a switched capacitor converter (521) configured to convert the second voltage level of the second rectified voltage and generate a first voltage; andIn re: Ju Ri Lee et al.Application No.: To Be AssignedFiled: Concurrently Herewith Page 3 of 7a low-dropout (LDO) regulator (531) configured to convert a voltage level of the first voltage and generate a second voltage.  

Lee and Teplechuk are analogous because they are from the same field of endeavor, namely power distribution systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Lee to include the converter and LDO, as taught by Teplechuk.  The motivation for doing so would have been the combination of prior art elements according to known methods to yield predictable results.  MPEP §2143(A).  Putting two unrelated circuits together (that do not have to interact) is within the level of ordinary skill in the art. 
With respect to claim 5, the combination discloses the structure of claim 4.  Therefore, Lee’s first regulator is interpreted as being “configured to” block noise generated due to operation of the (Teplechuk) switched capacitor converter.  The noise could be blocked because the two components aren’t connected.  Alternatively, because Lee discloses a similar construction for the first regulator (see fig 3, item 110), this may be interpreted as producing the same benefits. 
Claims 6-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Van De Beek.  The art rejection of claim 9 is supported by Kumazaki (JP 2012-216034).  Kumazaki is not relied on as a modifying reference, but for support for what the skilled artisan would have known at the time of the combination. 

a first transistor (104a) having a first terminal (its source) configured to receive the second rectified voltage; 
a second transistor (104b) configured to share a gate terminal with the first transistor (see Vg) and having a first terminal (its source) configured to receive the first rectified voltage; and 
a current mirror circuit (108-109; col. 3, line 52 to col. 4, line 19) configured to mirror a current that flows through the second transistor and provide the mirrored current to a demodulator (113, with or without 110).  
Van De Beek discloses the signal demodulator and how it is “configured”, as discussed above in the art rejection of claim 11.  Lee and Van De Beek are analogous because they are from the same field of endeavor, namely signal processors.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Lee to include the signal demodulator, as taught by Van De Beek.  The motivation for doing so would have been the combination of prior art elements according to known methods to yield predictable results.  Id.  Putting two unrelated circuits together (that do not have to interact) is within the level of ordinary skill in the art. 
With respect to claim 7, Van De Beek discloses the current mirror circuit includes: a first current mirror circuit (108) configured to first mirror the current that flows through the second transistor; and a second current mirror circuit (109) configured to 
With respect to claim 8, Van De Beek discloses the structure of the first current mirror circuit (108) only.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to duplicate this structure for the second current mirror circuit (109).  The duplication of parts is within the level of ordinary skill in the art.  MPEP §2144.04(VI)(B).  The duplicated Van De Beek current mirror components will be referred to by the same numerals as in the first current mirror, but with a prime (‘) designation.
Van De Beek discloses the second current mirror circuit (109) includes: a third transistor (left of 108’) having a first terminal configured to receive the second rectified voltage; and a fourth transistor (right of 108’) configured to share a gate terminal with the third transistor and having a first terminal configured to receive the second rectified voltage.  
The Van De Beek transistors (within 109) are “configured to receive” any voltage applied to their three terminals.  They are also explicitly shown as sharing a gate (see 108).
With respect to claim 9, Van De Beek, as supported by Kumazaki (see English abstract) teaches the first current mirror circuit (108) includes a fifth transistor (left side) 
With respect to claim 10, Van De Beek teaches a threshold voltage of the first transistor equals a threshold voltage of the second transistor (col. 3, lines 36-43; see art rejection of claim 12).  
With respect to claims 19-20, Lee and Van De Beek combine to disclose the recited limitations, as discussed above in the art rejections of claims 6 and 10, respectively.  The references are analogous, as discussed above. 
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Van De Beek in view of Lee.  These are alternative rejections for claims 11-13.  The art rejection of claim 15 is supported by Kumazaki (JP 2012-216034).
With respect to claim 11, as an alternative rejection using the interpretation that the two rectified voltages are intended to be positively claimed.  Van De Beek does not expressly disclose wherein the second rectified voltage is generated based on the first rectified voltage and different from the first rectified voltage.  Lee discloses the generation of these voltages, as discussed above in the art rejection of claim 1.
Van De Beek and Lee are analogous because they are from the same field of endeavor, namely signal processors.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Van De Beek to include the rectified voltages, as taught by Lee.  The motivation for doing so would have been the combination of prior art elements according to known methods to yield 
With respect to claim 12, Van De Beek discloses the equal thresholds, as discussed above. 
With respect to claims 13-14, Van de Beek and Lee discloses the recited limitations, as discussed above in the art rejections of claims 3 and 8, respectively. 
With respect to claim 15, Kumazaki teaches that the skilled artisan would have considered current mirrors to include PMOS and NMOS transistors (see English abstract).  Regarding the doping of the first and second transistors – these transistors are not explicitly recited as connected to anything (not even each other).  Thus, the skilled artisan would have considered any combination of PMOS and NMOS for the six Van De Beek transistors, including where the first, second, fifth, and sixth transistors include p-channel metal-oxide-semiconductor (PMOS) transistors, and wherein the third and fourth transistors include n-channel metal-oxide- semiconductor (NMOS) transistors.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Colussi (US 2017/0323166).
Lee discloses the smart card (item 10), but does not expressly disclose a biometric authentication sensor.  Colussi discloses a smart card (fig 1; par 45-51) that comprises a biometric authentication sensor (120; par 48) configured to receive the internal power (from rectifier 126 via “power” line; see par 48) and detect biometric information of a user (par 48).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836